ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind.Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The respondent, while representing a client in a custody dispute, released to the Alliance for the Rights of Children a report which alleged sexual abuse of the client’s children by the client’s former husband. The respondent was aware the report had been ordered sealed by the trial court hearing the custody matter.
Violations: The respondent violated Ind.Professional Conduct Rule 3.4(c), which provides that a lawyer shall not knowingly disobey an obligation under the rules of a tribunal except for an open refusal based on an assertion that no valid obligation exists. She violated Prof. Cond.R. 4.4, which provides that, in representing a client, a lawyer shall not use means that have no substantial purpose other than to embarrass, delay, or burden a third person. She violated Prof.Cond.R. 8.4(d) by engaging in conduct that was prejudicial to the administration of justice.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
All Justices concur.